                                                                   ~~~--~--·~~~~




 1
                                                                            FILED
 2
 3                                                                 SO
                                                                   BY
                                                                        EJ
                                                                        CLEl1K US DIS I HICI GOU HT
                                                                           RN DISTRICT OF CALlcORNIA
                                                                                             DEPUTY
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   ABDIRIZAK ABDI,                                   Case No.: 3:18-cv-00713BEN-KSC
10                                        Plaintiff,
                                                       ORDER GRANTING DEFENDANTS'
11   v.                                                MOTION TO DISMISS
12   COUNTY OF SAN DIEGO, SAN
     DIEGO COUNTY SHERIFF'S
13
     DEPARTMENT, SHERIFF BILL GORE,
14   DEPUTY SHERIFF N. BIER, and DOES
     1-10, INCLUSIVE,
15
                                      Defendants.
16
17
18                                       I. INTRODUCTION
19          Plaintiff Abdirizak Abdi ("Abdi") brings this action under 42 U.S.C. § 1983 for
20   damages arising from a car stop at a DUI checkpoint. Before the Court is Defendants
21   County of San Diego ("County"), San Diego County Sheriffs Department ("Sheriffs
22   Department"), Sheriff Bill Gore, and Deputy SheriffN. Bier ("Deputy Bier") (collectively
23   "Defendants") Motion to Dismiss Plaintiffs claims pursuant to Federal Rules of Civil
24   Procedure 12(b)(6). Because Plaintiff fails to set forth sufficient facts on which to base his
25   municipal liability and retaliation claims, Defendants' Motion to Dismiss is GRANTED
26   as to claims two, three, and four. Claim six for battery is also dismissed per joint stipulation
27   of the parties.
28   ///


                                                                                   3:18-cv-00713BEN-KSC
 1                                        II. BACKGROUND
 2          On March 18, 2017, shortly after midnight, Abdi, who was working as an Uber
 3   driver, had four passengers in his car whom he was driving to their home. Defendants from
 4   the Sheriffs Department stopped Abdi at a DUI checkpoint on Highway 101 in Encinitas,
 5   California. (FAC iiii 13, 14.) After Abdi pulled over, Deputy Bier approached the vehicle
 6   and asked for his driver's license. 1 (Id. at ii 14.) Abdi was then ordered out of the car and
 7   asked a series of questions that included his country of origin, citizenship, religion, and
 8   whether he had consumed any drugs or alcohol. (Id. at iiii 16-19.) Abdi initially refused to
 9   answer Deputy Bier's questions based on his belief that it was a violation ofhis civil rights,
10   which Abdi contends angered Deputy Bier. (First Amended Complaint "F AC" iiii 16-19.)
11   Abdi eventually replied to Deputy Bier stating he was from Somalia and is an American
12   citizen to quell Deputy Bier's anger and prevent further discriminative conduct directed at
13   him. (Id. at   ii   17.) When asked if he had been drinking, Abdi responded "no", as a
14   practicing Muslim, he is forbidden from drinking alcohol or using illicit drugs. (Id. at ii
15   19.) Thereafter, Abdi contends Deputy Bier subjected him to several sobriety tests which
16   he allegedly passed only to be still arrested for "suspicion of drug use." (Id. at iiii 20-26.)
17   As a result of his arrest, Abdi' s car was impounded, his passengers had to find alternative
18   transportation home, Abdi was booked into the Vista jail and eventually released after
19   posting bond. (Id. at iiii 20-26.)
20         Plaintiff brought this suit alleging seven causes of action under federal and state law
21   for (1) unlawful seizure, detention, and arrest in violation of Plaintiffs' Fourth Amendment
22   rights under 42 U.S.C. § 1983 2; (2) retaliation in violation of Plaintiffs' First Amendment
23   rights under 42 U.S.C. § 1983; (3) a Canton claim for unlawful pervasive practice in
24
25
26
     1
27    Abdi's drivers license reflected his full Middle-Eastern birth name of"Abdi Abdirizak."
     2
      Defs.' Mot. to Dismiss does not address whether the First Cause of Action should be
28   dismissed.
                                                   2
                                                                                3: 18-cv-00713BEN-KSC
 1 violation of Plaintiffs' Fourth Amendment rights under 42 U.S.C. § 1983 3 ; (4) a Canton
 2   claim for failure to train in violation of Plaintiffs' Fourth Amendment rights under 42
 3   U.S.C. § 1983 4 ; (5) Violation of the Bane Act under California Civil Code§ 52.l(b)5 ; (6)
 4   battery 6; and (7) false imprisonment7. (Doc. No. 1.) On June 14, 2018, Abdi filed a First
 5   Amended Complaint alleging the same seven causes of action under federal and state law,
 6   but with revised defendants associated with each cause of action. (Doc. No. 5.)
 7         Defendants filed a motion to dismiss the FAC to which Plaintiff responded and
 8   Defendant replied. (Doc. Nos. 6, 7.) The Motion is fully briefed and deemed suitable for
 9   determination without oral argument. See Local Rule 7.1
10                                   III. LEGAL STANDARD
11         To survive a motion to dismiss, a complaint must contain sufficient factual matter,
12   accepted as true, to state a claim for reliefthat is plausible on its face. Bell At!. Corp. v.
13   Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). "The
14   plausibility standard is not akin to a probability requirement, but it asks for more than a
15   sheer possibility that a defendant has acted unlawfully .... Where a complaint pleads facts
16   that are merely consistent with a defendant's liability, it stops short of the line between
17   possibility and plausibility of entitlement to relief." Iqbal, 556 U.S. at 678 (quoting
18   Twombly, 550 U.S. at 556-57) (internal quotation marks omitted). A court is not required
19   to accept as true conclusory allegations, unreasonable inferences, or unwarranted
20   deductions of fact. See Manzarekv. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031
21   (9th Cir. 2008). Additionally, a pleading that offers "labels and conclusions" or "a
22
23
     3
       City of Canton, Ohio v. Harris, 489 U.S. 378 (1989).
24   4 Id.
     5
25     Defs.' Mot. to Dismiss does not address whether the Fifth Cause of Action should be
     dismissed.
26   6
       Plaintiff agreed to withdraw the Sixth Cause of Action for Battery. (Pl. 's Mem. of
27   Points and Authorities in Opp'n to Mot. to Dismiss, at p. 3).
     7
       Defs.' Mot. to Dismiss does not address whether the Seventh Cause of Action should be
28
     dismissed.
                                                   3
                                                                                3:18-cv-00713BEN-KSC
 1   formulaic recitation of the elements of a cause of action will not do." Twombly, 550 U.S.
 2 at 555.
 3            When considering a Rule 12(b)(6) motion, the court must "accept as true facts
 4   alleged and draw inferences from them in the light most favorable to the plaintiff." Stacy
 5   v. Rederiet Otto Danielsen, 609 F.3d 1033, 1035 (9th Cir. 2010). Where a court dismisses
 6   for failure to state a claim under Rule 12(b)(6), it should normally grant leave to amend
 7   unless it determines that the pleading could not possibly be cured by the allegation of other
 8   facts. Cook, Perkiss & Liehe v. N. Cal. Collection Serv., 911 F .2d 242, 24 7 (9th Cir. 1990).
 9                                          IV. DISCUSSION
10            A. Defendants' Request for Judicial Notice.
11            As an initial matter, Defendants request that the Court take judicial notice of the
12   following court records:
13            1.    Plaintiff Abdirizak Abdi's August 21, 2017, Government Tort Claim Form.
14                  (Doc. No. 6-2, Exh. A.)
15            2.    County of San Diego's October 12, 2017 Notice of Rejection of Claim. (Id.,
16                  Exh. B.)
17            The Court finds both documents relevant to the instant action and GRANTS
18   Defendant' request for judicial notice as to the aforementioned documents.
19            B. Defendants' Motion to Dismiss.
20            Defendants argue that the Court should dismiss claims two, three, four and six of the
21   F AC. The Court addresses each argument in tum.
22                  1.     Second Cause of Action-Retaliation.
23            Abdi alleges that Deputy Bier arrested him in retaliation for Abdi exercising his legal
24   right under the First Amendment to refuse to respond to "questioning about his country of
25   origin, citizenship, and religion." (FAC    ifif 40-44.) In their motion, Defendants contend
26   Abdi fails to sufficiently allege facts that support federal civil rights liability. (Doc. No. 6
27   at 1.)
28

                                                     4
                                                                                  3:18-cv-00713BEN-KSC
 1          To succeed on a First Amendment retaliation claim, Abdi must prove that (1) he was
 2   engaged in a constitutionally protected activity; (2) Deputy Bier's actions were intended to
 3   'chill a person of ordinary firmness' from continuing to engage in the protected activity;
 4   and (3) the protected activity of not responding to questioning was a substantial motivating
 5   factor for Deputy Bier's arresting him-i.e., there was a nexus between the defendant's
 6   actions and an intent to chill speech." Ariz. Students' Ass 'n v. Ariz. Bd. of Regents, 824
 7 F.3d 858, 867 (2016) (citing O'Brien v. Welty, 818 F.3d 920 (2016)).
 8          The First Amendment protects both the "voluntary public expression of ideas" and
 9   the "concomitant freedom not to speak." Harper & Row Publishers, Inc. v. Nat. Enterps.,
10   471 U.S. 539, 559 (1985) (quoting Estate ofHemingway v. Random House, Inc., 23 N.Y.
11   2d 341, 348 (1968); see Blanco v. Cnty. a/Kings, 142 F. Supp. 3d 986, 992-93 (E.D. Cal.
12   2015) (stating the same in the context of First Amendment retaliation claim related to
13   action taken against plaintiff after she refused to answer officers' questions); see also Riley
14   v. Nat'/ Fed'n of the Blind of N.C., Inc., 487 U.S. 781, 796-97 (1988) ("[T]he First
15   Amendment guarantees 'freedom of speech,' a term necessarily comprising the decision of
16   both what to say and what not to say.")
17          In this case, the Court finds that Abdi has not sufficiently alleged a claim for
18   retaliation.   Assuming Abdi has sufficiently demonstrated that he was engaged in a
19   constitutionally protected activity, he alleges insufficient facts to support the second and
20   third elements of the First Amendment Claim - namely that Defendants' actions would
21   chill a person of ordinary firmness, and that engaging in this constitutionally protected right
22   was a substantial motivating factor in Deputy Bier's conduct. Here, Abdi avers that he
23   only later responded because Deputy Biers' anger at Abdi's exercise of his protected
24   activity was causing. (Doc. No. 5    iJ 41.) However, Abdi fails to take into account that
25   Deputy Bier was in the process of effectuating a DUI checkpoint, not attempting to restrict
26   Abdi's freedom of speech. Moreover, Abdi provides no evidence that Deputy Bier was
27   "angry" with him. But, even if Deputy Bier was "angry" with Abdi, that alone does not
28   equate to a claim for retaliation. Without more, Abdi's simple restatement of allegations

                                                   5
                                                                                3: l 8-cv-00713BEN-KSC
 1 from the FAC falls short of demonstrating a nexus between Deputy Bier's actions from
 2   those that were allegedly targeted to chill Abdi's speech.
 3         Accordingly, the Court GRANTS Defendants' Motion and DISMISSES Plaintiffs'
 4   second claim for retaliation to the extent it is based upon a First Amendment violation with
 5   leave to amend.
 6                2.    Third Cause of Action-Canton Liability for Unlawful Pervasive
                        Practice.
 7

 8         Abdi's third cause of action alleges the County is liable under City of Canton v.
 9   Harris because it maintained a "pervasive practice" of"questioning persons with dark skin
10   and Middle-Eastern names about their religion and country of origin." See City a/Canton
11   v. Harris, 489 U.S. 378 (1989). (FAC      if 46.) Defendants argue Abdi failed to allege
12   sufficient facts to support his unlawful pervasive practice claim. (Defs.' Mot. to Dismiss,
13   4:3-25.)
14         A plaintiff may bring a suit for deprivation of federal rights against any person acting
15   under color of state law. 42 U.S.C. § 1983. Municipalities and other local government
16   units are among those persons to whom Section 1983 applies. Monell v. Dep't of Soc.
17   Servs., 436 U.S. 658, 690 (1978).       Only where a municipality's failure to train its
18   employees in a relevant respect evidences a "deliberate indifference" to the rights of its
19   inhabitants can such a shortcoming be properly thought of as a city "policy or custom" that
20   is actionable under Section 1983. City of Canton, 489 U.S. at 389. A "policy" within the
21   meaning of Section 1983 is not limited to official legislative action. Thompson v. City of
22   L.A., 885 F.2d 1439, 1443-44 (9th Cir. 2005). Custom may provide another alternative for
23   the plaintiff to assert a Section 1983 action for constitutional deprivations. Monell, 436
24   U.S. at 690-91. A plaintiff may establish municipal liability only if he shows that "his
25   injury resulted from a 'permanent and well settled' practice." Thompson, 885 F.2d at 1444
26
27
28

                                                  6
                                                                               3: l 8-cv-00713BEN-KSC
 1 (quoting Adickes v. S.H Kress & Co., 398 U.S. 144, 168 (1970)). 8 In such actions, proof
 2   of random acts or isolated events is insufficient to establish custom. (Id.) Rather, a plaintiff
 3   may prove "the existence of a custom or informal policy with evidence of repeated
 4   constitutional violations for which the errant municipal officials were not discharged or
 5   reprimanded." Gillette v. Delmore, 979 F.2d 1342, 1348 (9th Cir. 1992). Once such
 6   showing is made, a municipality may be held liable for its custom "irrespective of whether
 7   official policy-makers had actual knowledge of the practice at issue." Navarro v. Block, 72
 8   F.3d 712, 715 (quoting Thompson, 885 F.2d at 1444).
 9          In the present case, Abdi alleges that County, through the actions of the Sheriffs
10   Department, engaged in an unlawful pervasive practice of questioning dark-skinned
11   individuals, or those with Middle Eastern names about their religion and country of origin.
12   (FAC iii! 46-47.) However, Abdi fails to allege sufficient facts to demonstrate how his
13   injury arose from a pervasive practice engaged in by the Sheriffs Deputies that is so
14   "permanent and well-settled" so as to constitute a custom or well-settled practice. Abdi
15   also fails to allege sufficient facts of repeated constitutional violations for which deputies
16   and/or employees were not discharged or reprimanded for similar conduct. The only facts
17   provided by Plaintiff are those pertaining to a single incident between him and Deputy Bier
18   at a DUI checkpoint. (F AC    if 13.) "Proof of a single incident of unconstitutional activity
19   is not sufficient to impose liability ... unless proof of the incident includes proof that it was
20   caused by an existing, unconstitutional, municipal policy, which policy can be attributed
21   to a municipal policymaker." City of Okla. City v. Tuttle, 471 U.S. 808, 823-24 (1985).
22         Accordingly, the Court GRANTS Defendants' Motion and DISMISSES Plaintiffs'
23   third claim with leave to amend.
24
25
26   8
      "[A] plaintiff may be able to prove the existence of a widespread practice that, although
27   not authorized by written law or express municipal policy, if so 'permanent and well-
     settled as to constitute a custom or usage with the force of law."' Adickes v. S.H Kress &
28   Co., 398 U.S. 144, 168 (1970).

                                                    7
                                                                                  3: l 8-cv-007 l 3BEN-KSC
 1          Therefore, Defendants' Motion to Dismiss claim three 1s GRANTED without
 2   prejudice.
 3                3.       Fourth Cause of Action-Canton Liability for Failure to Train.
 4          Count four alleges that Defendant County failed to provide adequate training for its
 5   deputies. (Doc. No. 6 at 5.)
 6          "A municipality's culpability for a deprivation of rights is at its most tenuous where
 7   a claim turns on a failure to train." Connickv. Thompson, 131 S. Ct. 1350, 1359-60 (2011)
 8   (citation omitted).     Analyzing claims against municipal entities for failure to train
 9   employees regarding federal constitutional rights is a subsection of the Monell analysis.
10   See Monellv. Dep'tofSoc. Serv's ofCityofNY., 436 U.S. 658 (1978). Local governments
11   may not be sued under § 1983 for an injury inflicted solely by an employee or agent.
12   Monell, 436 U.S. at 693. In limited circumstances, however, local governments may be
13   held liable under § 1983 for inadequate training of an employee "when the failure to train
14   amounts to deliberate indifference to the rights of persons with whom the police come in
15   contact." City of Canton v. Harris, 489 U.S. 378, 388 (1989). Training is inadequate for
16   purposes of§ 1983 when "in light of the duties assigned to specific officers or employees,
17   the need for more or different training is so obvious, and the inadequacy so likely to result
18   in the violation of constitutional rights, that the policymakers of the city can reasonably be
19   said to have been deliberately indifferent to the need." (Id. at 390.) "Thus, when city
20   policymakers are on actual or constructive notice that a particular omission in their training
21   program causes city employees to violate citizens' constitutional rights, the city may be
22   deemed deliberately indifferent if the policymakers choose to retain that program."
23   Connick, 131 S. Ct. at 1359 (citation omitted). The standard is deliberately high in these
24   types of cases because applying a less demanding standard would circumvent the rule
25   against respondeat superior liability of municipalities. Bd. ofCnty. Comm 'n ofBryan Cnty.
26   Okla. v. Brown, 520 U.S. 397, 392 (1997).
27         In the face of these very specific and demanding requirements, the FAC alleges
28   nothing more than unsupported legal conclusions that Defendant County failed to train its

                                                   8
                                                                                3: l 8-cv-00713BEN-KSC
 1       Sheriffs Deputies. Abdi argues the Sheriffs Department did not adequately train its
 2   deputies to properly assess whether there was any "reasonable suspicion" or "probable
 3   cause" to arrest and detain Abdi at the DUI checkpoint. (FAC ii 52.) Abdi further alleges
 4   that the Sheriffs Department failed to adequately train its deputies because they were
 5   deliberately indifferent to the "obvious consequences" of questioning dark-skinned
 6   individuals, or those with Middle Eastern names, about their religion and country of origin.
 7   (FAC iiii 52-53.) As such, the Sheriffs Department failure to train its deputies resulted in
 8   a deprivation of Abdi 's individual rights. (F AC ii 54.)
 9            However, Abdi failed to allege sufficient facts to demonstrate the Sheriffs
10   Department failed to properly train its deputies or point out any deficiency in the existing
11   training regime. A conclusory pleading, unsupported by factual allegations is insufficient
12   to state a claim. Iqbal, 556 U.S. at 678 (2009); Twombly, 550 U.S. at 555. Specifically,
13   Abdi does not point to any facts showing how the failure to train amounts to the Sheriffs
14   Department deliberate indifference to his individual rights. Instead, Abdi basis his
15   argument on a single incident occurring at a DUI checkpoint as the basis for a failure to
16   train claim.
17            Accordingly, the Court GRANTS Defendants' Motion and DISMISSES Plaintiffs'
18   fourth claim with leave to amend.
19                  4.    Sixth Cause of Action-Battery.
20            In his Opposition to Defendants' Motion, Abdi agrees to withdraw his sixth cause
21   of action for battery. (Doc. No. 7 at 3.) Defendants have no objection to the dismissal of
22   the sixth cause of action for battery. (Doc. No. 9 at 1). 9
23
24
25
     9
       In the Opposition, Abdi also agreed to file a Joint Motion to Dismiss the Sheriffs
26   Department as a defendant in this matter. (Doc. No. 7 at 3.) However, as of the date of
27   this Order, the Court has not received said joint motion from the parties. Until said joint
     motion is received, the Court declines to dismiss the Sheriffs Department or Sheriff Gore
28
     as defendants in this matter.

                                                    9
                                                                              3:18-cv-00713BEN-KSC
 1         Accordingly, the Court GRANTS Defendants' Motion and DISMISSES Plaintiffs'
 2   sixth claim without prejudice.
 3                                     V. CONCLUSION
 4         Defendant County's motion to dismiss is GRANTED. As stated above, the Court
 5   grants Defendant's motion to dismiss without prejudice.
 6         IT IS SO ORDERED.
 7   Dated: November~ 2018
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                10
                                                                     3: l 8-cv-00713 BEN-KSC
